Title: To James Madison from William Eustis, 1815
From: Eustis, William
To: Madison, James



(private)
Dear Sir,
1815

The mail of this day brings your Letter enclosing that of Mr. Everett whose appointment is universally well received.  There is in this case an adaptation of character which commands approbation & is peculiarly gratifying to friends.  Perceiving the objections to asking a passport from the enemy it remains for us to embrace the first opportunity which affords a probability of avoiding him.
The result of the mission from the State Legislature excites considerable interest.  Two considerations have occupied my mind as most important.  The first is whether in the event of a refusal, they will dare to seize on the public revenues.  The second is the policy of keeping them in the state of poverty in which, by refusing the Militia to the U States and throwing the expenses of the last summer on the State Govt., they have involved themselves, and from which they cannot emerge but by a direct tax which, to the amount required, they dare not lay.  On the first there are various opinions.  Our friends are strong in the belief that they dare not--will not--such also is the opinion to which I am inclined.  On the other hand I have received a communication from one of our firm and discreet friends, stating that the leaders are pledged to their party, in case of being refused, to lay hold of the taxes, and suggesting the expediency of disarming them by a partial compliance.  His means of information are good; but it has occurred to me that an impression was intended on his mind which should produce an effect.  Admitting that the chances were equal, policy would then dictate a non-compliance--but as they are not, in my judgement equal, taking all events & contingencies into consideration the expediency of  compliance is proportionally ned.  From this view of the subject are intentionally excluded  legal, constitutional and other objections.  On the second consideration it is evident from the change in the conduct of the faction that the exhaustion of their means has abated their insolence.  This is human nature.  They literally drew their own teeth the last summer, and any policy which should restore their means would be felt by its reaction on the federal government.  They have crippled all the banks from which they had a right to borrow.  The boasted capital of the head quarters of good principles in money or that which would immediately command money, does not exceed one Million of Dollars: of which the owners would loan no considerable part even to their political friends.
Should we be mistaken & should they strike, if beaten in the contest, as they must be first or last, there is an end of opposition.  If they succeed & triumph in the state, what do they conquer?  The loyalty of their own subjects--no taxes, either continental or state, will be paid, private debtors (and they are numerous) will take the example, an end of law and order & of govt. necessarily follow.  Seeing & knowing all this can they be so blinded as to commit the overt act.  The subject is endless--and I am happy in learning from a friend that a course will be probably pursued by the Govt. which will without conceding to their insolent demand, put them in the wrong, and keep them in the pit which they have digged for themselves.  In their poverty is our strength.
The clouds in Europe begin to gather--may our sun shine arise out of them and may the blessings of peace restoring harmony to our country  and reward, the toils the labours and the distressing sdes with which you .  Mrs Eustis unites  our best respects to yourself and Mrs. Madison.

W. Eustis

